DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  
The phrase “end caps of are of a mesh design” has a typo and should read “end caps   
Appropriate correction is required.
Claim Rejections - 35 USC §§ 112(b) and 112(d)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10, 15 and 19–21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites:
“10. A method of using particulate filter, wherein the particulate filter comprised of an inner portion, an outer portion, and a data label, wherein the inner portion is further comprised of a honeycomb structure and the honeycomb structure comprising a body having at least one channel extending therethrough, wherein the honeycomb structure filters soot and ash out of automotive exhaust, the inner portion having one or more wall portions interposed therebetween one or more holes, the data label attached to a side of the outer shell wherein the data label comprises the weight of the particulate filter on the day it was manufactured after excess moisture has been removed, wherein the particulate filter is connected to a gas inlet and is used to collected particulate matter; wherein the particulate filter is removed from the gas inlet and is cleaned, wherein the particulate filter is weighed after cleaning to determine a post-cleaning weight; wherein the difference between the post-cleaning weight and the weight of the particulate filter on the day it was manufactured after one or more connectors, one or more end caps, and one or more clamps were positioned on the particulate filter is calculated; wherein the particulate filter is reinstalled based on the calculation being within a predetermined amount.” Emphasis added. 

Claim 10 is indefinite because the term “excess” is a subjective term for which the disclosure supplies no standard for measuring the scope of the term. MPEP2173.05(b)(IV). 
For the purpose of examination, claim 10 in interpreted as:
“10. A method of using particulate filter, wherein the particulate filter comprised of an inner portion, an outer portion, and a data label, wherein the inner portion is further comprised of a honeycomb structure and the honeycomb structure comprising a body having at least one channel extending therethrough, wherein the honeycomb structure 

Claims 20–21 are rejected for the same reason as claim 10, and for the purpose of examination, the term “excess” is struck from the claims. 
Claims 15 and 19 are indefinite as they depend from claim 10. 
Claim 21 recites:
“21. The method of claim 20, further comprising sealing one or more holes of the honeycomb structure with a plug at either end of the gas inlet or a gas outlet; removing the particulate filter every 75,000 to 150,000 miles for measurement, wherein the excess moisture is removed by heating the particulate filter to above 100 degrees Fahrenheit before after removed.” Emphasis added.

Claim 21 is indefinite as it is unclear what the phrase “before after removed” means after reviewing the applicant’s disclosure. 
For the purpose of examination, claim 21 is interpreted as follows:
“21. The method of claim 20, further comprising sealing one or more holes of the honeycomb structure with a plug at either end of the gas inlet or a gas outlet; removing the particulate filter every 75,000 to 150,000 miles for measurement, wherein the excess 

Claim 21 is also rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 21 depends on claim 20. Claim 21 recites a limitation of “wherein the excess moisture is removed by heating the particulate filter to above 100 degrees Fahrenheit.” This is not a further limitation of claim 20 as this limitation is the same as what claim 20 requires.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purpose of examination, claim 21 is interpreted as:
“21. The method of claim 20, further comprising sealing one or more holes of the honeycomb structure with a plug at either end of the gas inlet or a gas outlet; removing the particulate filter every 75,000 to 150,000 miles for measurement

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The claims are rejected as follows:
Claims 10, 15 and 20 are rejected under 35 U.S.C. 103 as being obvious over Yamada, US 2006/0269722 (“Yamada”)1 in view of Ohno et al., US 2009/0239028 (“Ohno”) and D'Orlando et al., US 2016/0272339 A1 (“D'Orlando”). 
Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Yamada, in view of Ohno, D'Orlando and Savage et al., US 2009/0014375 A1 (“Savage”).
Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Yamada, in view of Ohno, D'Orlando and Sellers et al., US 2006/0144223 A1 (“Sellers”). 
Claim 10 describes a method of using particulate filter. The particulate filter comprises of an inner portion, an outer portion, and a data label. The inner portion is further comprised of a honeycomb structure and the honeycomb structure comprising a body having at least one channel extending therethrough. The honeycomb structure filters soot and ash out of automotive exhaust. The inner portion has one or more wall portions interposed therebetween one or more holes. 
The data label is attached to a side of the outer shell wherein the data label comprises the weight of the particulate filter on the day it was manufactured after moisture has been removed. The particulate filter is connected to a gas inlet and is used to collected particulate matter. The 
Yamada discloses a method of using particulate filter (i.e., honeycomb structured body 10). Yamada Fig. 4A, [0052]. The particulate filter 10 comprises of an inner portion (i.e., pillar shaped body 15), an outer portion (i.e., sealing material layer 14) and a data label (i.e., two-dimensional code 16). Id. at Fig. 4A, [0053] and [0054]. The inner portion 15 is further comprised of a honeycomb structure (i.e., the honeycomb structure comprises through holes 11 and wall portions 13 interposed therebetween). Id. at Fig. 4A, [0054]. The honeycomb structure comprises a body having at least one channel (i.e., the through holes 11) extending therethrough. Id. at Fig. 4B, [0056]. The honeycomb structure filter soot and ash out of automotive exhaust. Id. at [0004]. The inner portion 15 has one or more wall portions (i.e., walls portions 13) interposed therebetween one or more holes (i.e., holes 11). Id. at Fig. 4, [0054].  
Yamada discloses a step of evaporating moisture to prepare the honeycomb structured body 10 with the sealing material layer 14 formed on the circumference of the pillar-shaped body 15 as shown in Fig. 4A. Id. at Fig. 4A, [0150]. The step involves a process of drying the sealing material layer 14 as shown in Fig. 4A at a temperature of about 120-degree Celsius. Additionally, Yamada discloses that the step of evaporating moisture happens before the step of attaching the data label 16. Id. at Fig. 4A, [0150] and [0151]. Yamada also discloses that the data label 16 is attached to a side of the outer shell 14 wherein the data label 16 comprises the weight Id. at [0073]. The particulate filter 10 is connected to a gas inlet (i.e., exhaust gas flow-in side) and is used to collected particulate matter. Id. at [0011]. 

    PNG
    media_image1.png
    415
    642
    media_image1.png
    Greyscale

Yamada does not explicitly disclose that the weight of the particulate filter 10 is gained on the day it was manufactured after moisture has been removed. Yamada further does not disclose that the particulate filter is removed from the gas inlet and is cleaned or that the particulate filter is weighed after cleaning to determine a post-cleaning weight. Additionally, Yamada does not disclose that the difference between the post-cleaning weight and the weight of the particulate filter on the day it was manufactured after one or more connectors, one or more end caps and one or more clamps were positioned on the particulate filter is calculated or that reinstalling the particulate filter based on the calculation being within a predetermined amount.
In the analogous art of particulate filters, Ohno discloses a step of measuring initial weight of a honeycomb structure 100 prior to capturing particulates. Ohno Fig. 1, [0213]. It would have been obvious to measure the initial weight on the date the filter was manufactured 
Additionally, Ohno discloses that the weight of the particulate filter 100 is measured prior to and after a regeneration process. Id. at [0213].  It would have been obvious that the weight prior to a regeneration process was measured after the particulate filter 100 is removed from the gas inlet and the weight after a regeneration process (i.e., a “post-cleaning weight”) is measured after the filter 100 is removed from the gas inlet and cleaned. Ohno also calculates the difference between the post-cleaning weight and the initial weight (i.e., the “the weight of the particulate filter on the day it was manufactured is calculated”) for the calculation of regenerating rate. Id. at [0213]. It is noted here that the term “regenerating rate” is used to measure the amounts of particulates remains in the filter after the regenerating process, i.e., the smaller the regenerating rate is, the more the particulates remain. Id. at [0209]. 
While Ohno does not explicitly disclose the process of reinstalling the particulate filter if the calculation is within a predetermined amount, it would have been obvious to one of ordinary skill in the art to understand that the purpose of regenerating is to put the filter back (i.e., reinstall) to filter particulate matters after the regenerating process. Therefore, it would also have been obvious that the regeneration rate has to be high enough for the particulate filter to function well, i.e., a person of ordinary skill in the art would not put the regenerated filter back to use if post-regenerating weight of the honeycomb structure W2 is the same as the pre-regenerating 1, which gives a regenerating rate of 0 per the formula provided. Id. at [0213]. Therefore, it would have been obvious that the regenerating rate would have to meet a certain threshold (i.e., a predetermined amount) for the particulate filter to be worth putting back to use (i.e., reinstall) after the regenerating process.  
It would have been obvious to include the regenerating process, the related measuring of post-cleaning weight process and the step of removal and reinstalling of the filter disclosed by Ohno in the method of using Yamada’s particulate filter 10 for the purpose of evaluating the regenerating rate before reinstall the honeycomb structure of Yamada and reuse the filter after cleaning (i.e., regenerating). 
Additionally, as for the limitation of “calculating the weight after one or more connectors, one or more end caps, and one or more clamps were positioned on a particulate filter,” Yamada in view of Ohno does not explicitly disclose that the modified filter 10 of Yamada comprises one or more connectors, one or more end caps or one or more clamps. 
In the analogous art of particulate filters, D'Orlando discloses that a particulate filter cartridge 22 with a pair of top and bottom end caps 50 and 52. D'Orlando Fig. 3, [0019]. D'Orlando also discloses a connector (i.e., first threaded seal 54). Id. at Fig. 3, [0020]. Additionally, D'Orlando discloses a clamp provided on the filter housing unit 18 that creates air-tight seal to prevent fluid from leaking out of filter apparatus 20. Id. at Fig. 2, [0014]. It would have been obvious for Yamada’s modified filter 10 to have end caps, connectors and clamps as disclosed by D'Orlando as those structures are recognized in the particulate filtration art as being necessary accessories for filter cartridge to functional properly, i.e., prevent leakage. With this modification, the end caps, connectors and clamps together with the Yamada’s particulate filter 10 would form an integral part. It is well within the ambit of one of ordinary skill in the art to 

    PNG
    media_image1.png
    415
    642
    media_image1.png
    Greyscale

Claim 15 describes the method of claim 10. The predetermined amount is 100 grams.
Modified Yamada does not disclose the predetermined amount is 100 grams. 
Ohno discloses an equation for calculating the regenerating rate. Ohno [0213]. Ohno further discloses that the smaller the regeneration rate, the more the particulates remain. Id. at [0209]. According to Ohno’s regenerating rate equation, it is concluded that the predetermined amount, i.e., (W2-W0
Claim 19 describes the method of claim 10. The data label includes a manufacturer of the particulate filter's product name or brand name, a part number used by the manufacturer to identify a model of the particulate filter, and a serial number used by the manufacture to identify the particulate filter. The end caps are of a mesh design.
Yamada discloses that the data label 16 could include various other information such as the particulate filter 10’s product name, a part number used by the manufacturer to identify a model of the particulate filter (i.e., lot number) and a serial number used by the manufacture to identify the particulate filter (i.e., manufacture number). Yamada [0073]. It is noted here that since the “part number” and “serial number” are used by manufacturer to identify the particulate filter as disclosed by the instant claim, the lot number and manufacture number could serve this purpose and therefore, they are mapped to be the “part number” and “serial number” in the instant claim. 
Modified Yamada does not disclose that the end caps are of a mesh design. 
In the analogous art of particulate filters, Savage discloses end caps 14, 16 and 116 that comprise wire mesh 124 as a reinforcement structure. Savage Fig. 2, [0048]. It would have been obvious for Yamada’s end cap to include the reinforcement structure 124 as disclosed by Savage so that the end cap could be reinforced. Id. With this modification, Yamada’s end cap would be of a mesh design. 
Claim 20 describes the method of claim 10. The moisture is removed by heating the particulate filter to above 100 degrees Fahrenheit before attaching the data label.
As discussed in claim 10, Yamada discloses a step of evaporating moisture to prepare the honeycomb structured body 10 with the sealing material layer 14 formed on the circumference of the pillar-shaped body 15 as shown in Fig. 4A. Id. at Fig. 4A, [0150]. The step involves a process Id. at Fig. 4A, [0150] and [0151].
Claim 21 describes the method of claim 20. The method further comprises sealing one or more holes of the honeycomb structure with a plug at either end of the gas inlet or a gas outlet. The method comprises removing the particulate filter every 75,000 to 150,000 miles for measurement.
Yamada discloses that the particulate filter 10 comprises plugs 12 at both ends of the gas inlet and gas outlet. Yamada Fig. 4A, [0056]. Therefore, the method of making Yamada’s particulate filter 10 comprises of sealing one or more holes of the honeycomb structure with a plug 12 at either end of the gas inlet and gas outlet. Yamada Fig. 4B, [0056]. 
Yamada does not disclose that the method comprises removing the particulate filter every 75,000 to 150,000 miles for measurement. 
In the analogous art of honey comb structures particulate filters, Sellers discloses a particulate filter 30 that requires removal of built-up ash from an engine when the filter has been used for 150,000 miles. Sellers Fig. 6, [0118]. It would have been obvious to remove Yamada’s particulate filter 10 every 150,000 miles for service as it is conventional for particulate filter to get service for every 150,000 miles. 

Response to Arguments
35 USC §103 Rejections
The applicant amends claim 10 to overcome the previous 35 USC §103 Rejection. The amended claim 10 recites a new limitation of “the data label comprises the weight of the Id. at p. 9.  
The examiner respectfully disagrees. As discussed in claim 10, the newly added limitation of “after excess moisture has been removed” is disclosed in Yamada as an essential step of manufacturing the honeycomb structure and the step of attaching data label happens after the moisture removal step. A person of ordinary skill in the art would want to measure the weight of the honeycomb structure after the product has been manufactured (i.e., after the moisture has been removed) as moisture is not part of the filter and it only make sense to exclude it from the weight measurement of the honeycomb structure. Details are provided above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                                              



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yamada is reference #1 in the IDS form dated Feb. 27, 2019.